DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13 and 21-27 in the reply filed on 11 February 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teig et al, US Patent No. 6,973,634 B1.
In reference to claim 1, Teig teaches determining a dimensional quantity (column 20, lines 10-55, diagonal net width or spacing) of a layout pattern (column 20, lines 10-55, diagonal net) having an angle (column 20, lines 10-55, angle) relative to grid lines of a minimum grid (column 20, lines 10-55, manufacturing grid) defined by a first quantity associated with a first direction and a second quantity associated with a second direction perpendicular to the first direction based on the first quantity (column 20, lines 10-55, Manhattan directions), the second quantity and the angle of the layout pattern relative to the grid lines of the minimum grid (column 20, lines 10-55, widths and spacings are expressed in terms of manufacturing grid units and angle is based upon widths and spacings).
In reference to claim 2, Teig teaches wherein determining the dimensional quantity of said layout pattern is based on an integer multiple of the first quantity and an integer multiple of the second quantity (column 20, lines 38-42, widths are expressed in terms of manufacturing grid units).
In reference to claim 3, Teig teaches wherein determining the dimensional quantity of said layout pattern is based on an even-integer multiple of the first quantity and an even-integer multiple of the second quantity (column 20, lines 38-42, widths are expressed in terms of manufacturing grid units which can be even-integer multiples).
In reference to claim 4, Teig teaches wherein the layout pattern is a first layout pattern associated with a first layer and having a first angle relative to the grid lines of the minimum grid, the method further comprising: determining a dimensional quantity of a second layout pattern associated with a second layer different from the first layer, the second layout pattern having a second angle different from the first angle relative to the grid lines of the minimum grid (column 6, lines 51-61, wiring occurs on multiple layers, accordingly, dimensional quantities are determined for multiple patterns on multiple layers having different angles).
In reference to claim 6, Teig teaches wherein the step of determining is performed such that said layout pattern is on-grid (column 1, lines 28-31).
In reference to claim 7, Teig teaches associating the first quantity and the second quantity to a design rule for manufacturing the semiconductor device (column 20, lines 10-55, spacing).
In reference to claim 8, Teig teaches forming a photolithography mask corresponding to the layout pattern; and transferring the layout pattern to a semiconductor wafer and forming a featured structure on the semiconductor wafer (column 7, lines 66 – column 8, line 14).
In reference to claim 9, Teig teaches singulating the semiconductor wafer to form a semiconductor device (column 7, lines 66 – column 8, line 14).
In reference to claim 10, Teig teaches wherein the layout pattern comprises a first sub-pattern and a second sub-pattern substantially parallel to the first sub-pattern, wherein the dimensional quantity of said layout pattern comprises a pitch between the first sub-pattern and the second sub-pattern (column 20, lines 10-55, diagonal net spacing).
In reference to claim 11, Teig teaches wherein the first sub-pattern is substantially rectangular, and wherein the second sub-pattern is substantially rectangular (Figure 19B).
In reference to claim 12, Teig teaches wherein a portion of the layout pattern is elongated and the dimensional quantity of the layout pattern is a width of the elongated portion of the layout pattern (Column 20, lines 10-55, diagonal net width).
In reference to claim 13, Teig teaches wherein the layout pattern is an integrated circuit layout pattern, a printed circuit board (PCB) layout pattern, or a field-programmable gate array (FPGA) layout pattern (Column 1, lines 44-50).
In reference to claim 21, Tieg teaches determining a distance between a first sub-pattern and a second sub-pattern of a layout pattern (column 19, lines 16-35, 1925 determined as capacity vector), the first sub-pattern and the second sub-pattern each having an angle relative to grid lines of a minimum grid (column 20, lines 10-55, angle and manufacturing grid), the minimum grid being defined by a length, a first direction and a second direction orthogonal to the first direction (column 20, lines 10-55 Manhattan grid), the distance comprising a first component associated with the first direction and a second component associated with the second direction, wherein the first component is a first integer multiple of the length and the second component is a second integer multiple of the length (column 20, lines 10-55 spacings are expressed in terms of manufacturing grid units).
	In reference to claim 22, Teig teaches wherein the distance is defined along the angle (column 19, lines 16-35).
In reference to claim 23, Teig teaches wherein the first sub-pattern and the second sub-pattern are substantially parallel to each other (Figure 19B).
In reference to claim 24, Teig teaches wherein the first integer multiple is an even integer multiple, and wherein the second integer multiple is an even integer multiple (column 20, lines 38-42, spacings are expressed in terms of manufacturing grid units which can be even-integer multiples).
In reference to claim 25, Teig teaches first component is a projection of the distance to the first direction, and wherein the second component is a projection of the distance to the second direction (Figure 19B).
In reference to claim 26, Teig teaches determining a dimensional quantity (column 20, lines 10-55, diagonal net width or spacing) of a layout pattern (column 20, lines 10-55, diagonal net) having an angle (column 20, lines 10-55, angle) relative to grid lines of a minimum grid (column 20, lines 10-55, manufacturing grid) defined by a first quantity associated with a first direction and a second quantity associated with a second direction perpendicular to the first direction based on the first quantity (column 20, lines 10-55, Manhattan directions), the second quantity and the angle of the layout pattern relative to the grid lines of the minimum grid (column 20, lines 10-55, widths and spacings are expressed in terms of manufacturing grid units and angle is based upon widths and spacings) wherein a portion of the layout pattern is elongated and the dimensional quantity of the layout pattern is a width of the elongated portion of the layout pattern (Column 20, lines 10-55, diagonal net width).
In reference to claim 27, Teig teaches wherein the layout pattern comprises a sub-pattern that is substantially rectangular or substantially L-shaped (Figure 19B).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.B/            Examiner, Art Unit 2851    


/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851